

EXHIBIT 10.43
fslrlogoa20.jpg [fslrlogoa20.jpg]
Form RSU-010


RESTRICTED STOCK UNIT AWARD AGREEMENT under the FIRST SOLAR, INC. 2015 OMNIBUS
INCENTIVE COMPENSATION PLAN, between First Solar, Inc. (the “Company”), a
Delaware corporation, and the individual (the “Participant”) set forth on the
Grant Notice which incorporates this Form RSU-010 by reference.


This Restricted Stock Unit Award Agreement including any addendum hereto and the
Grant Notice (collectively, this “Award Agreement”) set forth the terms and
conditions of an award of Restricted Stock Units (this “Award”) that is being
granted to the Participant set forth on the Grant Notice on the date set forth
in the Grant Notice (such date, the “Grant Date”), under the terms of the First
Solar, Inc. 2015 Omnibus Incentive Compensation Plan (the “Plan”) for the number
of restricted stock units (each such restricted stock unit, an “RSU”) set forth
in the Grant Notice. Each RSU constitutes an unfunded and unsecured promise of
the Company to deliver (or cause to be delivered) to the Participant one share
of the common stock of the Company (a “Share”), subject to the all terms and
conditions of this Award Agreement and the Plan, including without limitation,
THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN SECTION 15 OF THIS AWARD
AGREEMENT.


* * *
SECTION 1.     The Plan. This Award is made pursuant to the Plan, all the terms
of which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan, on the one hand, and the terms of this
Award Agreement, on the other hand, the terms of the Plan shall govern.


SECTION 2.     Definitions. The following terms are defined in this Award
Agreement, and shall when capitalized have the meaning ascribed to them in this
Award Agreement in the locations set forth below.
Defined Term
Cross-Ref.
 
Defined Term
Cross-Ref.
“Addendum”
Section 19
 
“Grant Date”
Paragraph 2
“Affiliate”
Section 3(a)
 
“Participant”
Paragraph 1
“Award”
Paragraph 2
 
“Plan”
Paragraph 2
“Award Agreement”
Paragraph 2
 
“RSU”
Paragraph 2
“Business Day”
Section 16
 
“Share”
Paragraph 2
“Company”
Paragraph 1
 
“Tax-Related Items”
Section 7
“Employer”
Section 7
 
“Vesting Date”
Section 3(a)

Capitalized terms that are not defined in this Award Agreement shall have the
meanings used or defined in the Plan.
SECTION 3.     Vesting and Delivery of Shares
(a)     Vesting. Except as otherwise determined by the Committee in its sole
discretion, the Participant shall vest in the number of RSUs that corresponds to
the vesting date(s) set forth in the Grant Notice (each, a “Vesting Date”);
provided that the Participant is actively employed by the Company or an
Affiliate on the relevant Vesting Date. For




--------------------------------------------------------------------------------




purposes of this Award Agreement, an “Affiliate” of the Company is an individual
or entity that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Company.


(b)     Delivery of Shares. On or shortly following, but in no event later than
30 days after, each Vesting Date, the Company shall deliver to the Participant
one Share for each RSU that vests on such date.
SECTION 4.     Forfeiture of RSUs. Unless the Committee determines otherwise, or
unless otherwise provided in the Grant Notice, a written agreement between the
Company and the Participant or any other plan, policy or program of the Company
then in effect, if the Participant’s rights with respect to any RSUs awarded
pursuant to this Award Agreement do not vest prior to the date on which the
Participant’s employment or service relationship with the Company and/or its
Affiliates terminates for any reason, the Participant’s rights with respect to
such RSUs shall immediately terminate, and the Participant will not be entitled
to receive any Shares or any other payments or benefits with respect thereto (as
further described in Section 9(l) below).
SECTION 5.     Voting Rights; Dividend Equivalents. The Participant shall not be
entitled to exercise any voting rights with respect to an RSU and shall not be
entitled to receive dividends, dividend equivalents or other distributions with
respect to the Shares underlying such RSU prior to the date on which the
Participant’s rights with respect to the RSU have become vested and Shares are
delivered to the Participant.
SECTION 6.     Non-Transferability of RSUs. Unless otherwise provided by the
Committee in its discretion, RSUs may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered by the Participant. Any
purported sale, assignment, alienation, transfer, pledge, attachment or other
encumbrance of an RSU in violation of the provisions of this Section 6 shall be
void.
SECTION 7.     Responsibility for Taxes.
(a)     Regardless of any action the Company or the Participant’s employer, if
other than the Company (the “Employer”), takes with respect to any or all
federal, state or local income tax, social security contributions, payroll tax,
payment on account or other tax-related items related to the Participant’s
participation in the Plan that are legally applicable to the Participant
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
that such liability may exceed the amount actually withheld, if any, by the
Company or the Employer. The Participant further acknowledges that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the RSUs,
including, without limitation, the grant, vesting or settlement of the RSUs, the
issuance of Shares on the relevant Vesting Date, the subsequent sale of Shares
acquired pursuant to such issuance and the receipt of any dividends; and (2) do
not commit to and are under no obligation to structure the terms of the Award or
any aspect of the RSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant becomes subject to tax and/or social security contributions in more
than one jurisdiction, the Participant acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.


(b)     Prior to any relevant taxable, tax and/or social security contribution
withholding event, the Participant shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items. In this regard, the Participant authorizes the Company or its agent to
satisfy any applicable withholding obligations with regards to Tax-Related Items
by withholding a number of Shares to be issued upon settlement of the RSUs. If,
for any reason, the Shares that would otherwise be deliverable to the
Participant upon settlement of the RSUs would be insufficient to satisfy the tax
withholding obligations, or if such withholding in Shares is problematic under
applicable tax or securities law or has materially adverse accounting
consequences, the Participant authorizes (i) the Company and any brokerage firm
determined acceptable to the Company to sell on the Participant’s behalf a whole
number of Shares from those Shares to be issued to the Participant as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy any applicable withholding obligations for Tax-Related Items and (ii)
the Company, the Employer and any Affiliate to withhold an amount from the
Participant’s wages or other compensation or require the




--------------------------------------------------------------------------------




Participant to make a cash payment sufficient to fully satisfy any applicable
withholding obligations for Tax-Related Items.


(c)     Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum rates, in which
case the Participant will receive a refund of any over-withheld amount in cash
and will have no entitlement to the equivalent in Shares. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, the Participant is
deemed, for tax and/or social security contributions and other purposes, to have
been issued the full number of Shares subject to the vested RSUs,
notwithstanding that a number of Shares are held back solely for the purposes of
paying the Tax-Related Items due as a result of any aspect of the Participant’s
participation in the Plan.


(d)     The Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Participant expressly
acknowledges that the delivery of Shares pursuant to Section 3(b) above is
conditioned on satisfaction of all Tax-Related Items in accordance with this
Section 7, and that the Company may refuse to deliver the Shares if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.


SECTION 8.     Consents and Legends.
(a)     Consents. The Participant’s rights in respect of the RSUs are
conditioned on the receipt to the full satisfaction of the Committee of any
required consents that the Committee may determine to be necessary or advisable
(including, without limitation, the Participant’s consent to the Company’s
supplying to any third-party recordkeeper of the Plan such personal information
as the Committee deems advisable to administer the Plan, as may further be
described to the extent applicable discussing applicable data privacy
considerations in an addendum to this Award Agreement, as described in Section
19).
(b)     Legends. The Company may affix to certificates for Shares issued
pursuant to this Award Agreement any legend that the Committee determines to be
necessary or advisable (including to reflect any restrictions to which the
Participant may be subject under any applicable securities laws). The Company
may advise the applicable transfer agent to place a stop order against any
legended Shares.
SECTION 9.     Nature of Award. As a condition to receipt of this Award, the
Participant acknowledges, understands and agrees that:
(a)     the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan and this Award Agreement;
(b)     this Award is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future awards of RSUs, or benefits in
lieu of RSUs, even if RSUs have been granted repeatedly in the past;
(c)     all decisions with respect to future awards of RSUs, if any, will be at
the sole discretion of the Company;
(d)     the Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Participant’s employment relationship at any time;
(e)     the Participant’s participation in the Plan is voluntary;




--------------------------------------------------------------------------------




(f)     the RSUs and the Shares subject to the RSUs are extraordinary items that
do not constitute compensation of any kind for services of any kind rendered to
the Company or the Employer, and which are outside the scope of the
Participant’s employment agreement, if any, unless such agreement is directly
with the Company and specifically provides to the contrary;
(g)     the RSUs and the Shares subject to the RSUs, and the income from and
value of same, are not intended to replace any pension rights or compensation;
(h)     the RSUs and the Shares subject to the RSUs, and the income from and
value of same, are not part of normal or expected compensation or salary for any
purposes, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, holiday pay, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company, the Employer, or any
Affiliate;
(i)     this Award and the Participant’s participation in the Plan will not be
interpreted to form or amend an employment or service agreement or relationship
with the Company or any Affiliate;
(j)     the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(k)     no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from termination of the Participant’s
employment or other service relationship by the Company or the Employer (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any);
(l)     except as otherwise provided by the Committee or the Grant Notice, in
the event of termination of the Participant’s employment or service
relationship, the Participant’s right to vest in the RSUs under the Plan, if
any, will terminate effective as of the date the Participant is no longer
actively providing services to the Company, the Employer or any Affiliate of the
Company (regardless of the reason for such termination and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or the terms of the Participant’s employment
agreement, if any), and unless otherwise expressly provided in this Award
Agreement or determined by the Company, the Participant’s right to vest in the
RSU under the Plan, if any, will terminate as of such date and will not be
extended by any notice period (e.g., the Participant’s period of service would
not include any contractual notice period or any period of “garden leave” or
similar period mandated under employment laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any); the Committee shall have the exclusive discretion to determine when the
Participant is no longer actively providing services for purposes of the RSUs
(including whether the Participant may still be considered to be providing
services while on a leave of absence);
(m)     unless otherwise agreed with the Company, the RSUs and Shares subject to
the RSUs, and the income from and value of same, are not granted as
consideration for, or in connection with, the service Participant may provide as
a director of an Affiliate;
(n)     the RSUs and the benefits under the Plan, if any, will not automatically
transfer to a successor company in the case of a Change of Control or a merger,
takeover, or transfer of liability of the Employer; and
(o)     neither the Company nor the Employer or any Affiliate shall be liable
for any foreign exchange rate fluctuation between the Participant’s local
currency and the United States Dollar that may affect the value of the Award or
of any amounts due to the Participant for the settlement of the RSUs or the
subsequent sale of any Shares acquired upon settlement.
SECTION 10.     No Advice Regarding Grant. Nothing in this Award Agreement
should be viewed as the provision by the Company of any tax, legal, or financial
advice, nor is the Company making any recommendations




--------------------------------------------------------------------------------




regarding the Participant’s participation in the Plan, or the Participant’s
acquisition or sale of the underlying Shares. The Participant understands and
agrees that the Participant should consult with the Participant’s own personal
tax, legal and financial advisors regarding the Participant’s participation in
the Plan before taking any action in relation thereto.
SECTION 11.     Adjustments. In the event of any change in the outstanding
Shares by reason of any stock split, stock dividend, split-up, split-off,
spin-off, recapitalization, merger, consolidation, rights offering,
reorganization, combination or exchange of shares, sale by the Company of all or
part of its assets, distribution to shareholders other than a normal cash
dividend, or other extraordinary or unusual event occurring after the Grant Date
and prior to the end of the vesting period, that affects the value of the RSUs
or Shares, the number, class and kind of the securities subject to the RSUs, or
the number of RSUs, as appropriate, shall be adjusted by the Committee to
reflect the occurrence of such event.


SECTION 12.     Electronic Delivery. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. Receipt of this Award is conditioned upon the
Participant’s consent to such electronic delivery and the Participant’s
agreement to participate in the Plan through an online or electronic system
established and maintained by the Company or a third party designated by the
Company.
SECTION 13.     Successors and Assigns of the Company. The terms and conditions
of this Award Agreement shall be binding upon and shall inure to the benefit of
the Company and its successors and assigns.
SECTION 14.     Committee Discretion. The Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.
SECTION 15.     Dispute Resolution.
(a)     Jurisdiction and Venue. Notwithstanding any provision in any employment
agreement between the Participant and the Company or any Affiliate, the
Participant and the Company hereby irrevocably submit to the exclusive
jurisdiction of (i) the United States District Court for the District of
Delaware and (ii) the courts of the State of Delaware for the purposes of any
action, suit or other proceeding arising out of this Award Agreement or the
Plan. The Participant and the Company agree to commence any such action, suit or
proceeding either in the United States District Court for the District of
Delaware or, if such action, suit or other proceeding may not be brought in such
court for jurisdictional reasons, in the courts of the State of Delaware. The
Participant and the Company further agree that service of any process, summons,
notice or document by U.S. registered mail (or its equivalent in the
Participant’s country of residence) to the applicable address set forth in
Section 16 below shall be effective service of process for any action, suit or
proceeding in Delaware with respect to any matters to which the Participant has
submitted to jurisdiction in this Section 15(a). The Participant and the Company
irrevocably and unconditionally waive any objection to the laying of venue of
any action, suit or proceeding arising out of this Award Agreement or the Plan
in (A) the United States District Court for the District of Delaware, or (B) the
courts of the State of Delaware, and hereby and thereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding brought in any such court has been brought in an
inconvenient forum.


(b)     Waiver of Jury Trial. Notwithstanding any provision in the Participant’s
employment agreement, if any, between the Participant and the Company, the
Participant and the Company hereby waive, to the fullest extent permitted by
applicable law, any right either may have to a trial by jury in respect to any
litigation directly or indirectly arising out of, under or in connection with
this Award Agreement or the Plan.
(c)     Confidentiality. The Participant hereby agrees to keep confidential the
existence of, and any information concerning, a dispute described in this
Section 15, except that the Participant may disclose information concerning such
dispute to the court that is considering such dispute or to the Participant’s
legal counsel (provided that




--------------------------------------------------------------------------------




such counsel agrees not to disclose any such information other than as necessary
to the prosecution or defense of the dispute).
SECTION 16.     Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail (or its equivalent in the Participant’s country of residence),
return receipt requested, postage prepaid, addressed to the other party as set
forth below:
If to the Company:
First Solar, Inc.
350 W Washington Street, Suite 600
Tempe, AZ 85281
Attention: Stock Plan Administrator
If to the Participant:
To the address most recently supplied to the Company and set forth in the
Company’s records

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above. For this purpose, “Business Day” means a day that is not a Saturday, a
Sunday or a day on which banking institutions are legally permitted to be closed
in Phoenix, Arizona, U.S.
SECTION 17.     Governing Law. This Award Agreement shall be deemed to be made
in the State of Delaware, and the validity, construction and effect of this
Award Agreement in all respects shall be determined in accordance with the laws
of the State of Delaware, without giving effect to the conflict of law
principles thereof.
SECTION 18.     Headings. Headings are given to the Sections and subsections of
this Award Agreement solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Award Agreement or any provision thereof.
SECTION 19.     Country-Specific or Other Addenda.
(a)     Notwithstanding any provisions in this Award Agreement or the Plan, this
Award shall be subject to such special terms and conditions set forth in any
Addendum attached hereto (“Addendum”) or as may later become applicable, as
described herein.
(b)     If the Participant becomes subject to the laws of a jurisdiction to
which an Addendum applies, the special terms and conditions for such
jurisdiction will apply to this Award to the extent the Committee determines
that the application of such terms and conditions is necessary or advisable to
comply with local laws or to facilitate the administration of the Plan; provided
the imposition of the term or condition will not result in any adverse
accounting expense with respect to the Award.
(c)     Any Addendum attached hereto shall be considered a part of this Award
Agreement.
SECTION 20.     Severability. The provisions of this Award Agreement are
severable, and, if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions
nevertheless shall be binding and enforceable.
SECTION 21.     Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
impair the Participant’s rights under this Award




--------------------------------------------------------------------------------




Agreement shall not, to the extent of such impairment, be effective without the
Participant’s consent (it being understood, notwithstanding the foregoing
proviso, that this Award Agreement and the RSUs shall be subject to the
provisions of Section 7(c) of the Plan).
SECTION 22.     Imposition of Other Requirements. The Company reserves the right
to impose other requirements on the Participant’s participation in the Plan, on
the RSUs and on any Shares acquired under this Award, to the extent that the
Company determines it is necessary or advisable to comply with local law or
facilitate the administration of the Plan, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
SECTION 23.     Acceptance of Terms and Conditions for RSUs. As a condition to
receipt of this Award, the Participant confirms that he/she has read and
understood the documents relating to this Award (i.e., the Plan, this Award
Agreement, including any Addendum) and accepts the terms of those documents
accordingly.
SECTION 24.     Counterparts. Where signature of this Award Agreement is
contemplated in the Grant Notice or any Addendum, this Award Agreement may be
signed in counterparts, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
SECTION 25.     Code Section 409A. The vesting and settlement of RSUs awarded
pursuant to this Award Agreement are intended to qualify for the “short-term
deferral” exemption from Section 409A of the Code, and the provisions of this
Award Agreement will be interpreted, operated, and administered in a manner
consistent with these intentions. Anything to the contrary in the Plan or this
Award Agreement requiring the consent of the Participant notwithstanding, the
Company reserves the right, to the extent the Company deems necessary or
advisable in its sole discretion, to unilaterally amend or modify the Plan
and/or this Award Agreement to ensure that the RSUs qualify for exemption from
or comply with Section 409A of the Code; provided, however, that the Company
makes no representations that the RSUs will be exempt from or comply with
Section 409A of the Code, and makes no undertaking to preclude Section 409A of
the Code from applying to the RSUs, and the Company will have no liability to
the Participant or any other party if a payment under this Award Agreement that
is intended to be exempt from, or compliant with, Section 409A of the Code is
not so exempt or compliant or for any action taken by the Committee with respect
thereto.
SECTION 26.     Waiver. The Participant acknowledges that a waiver by the
Company of breach of any provision of the Award Agreement shall not operate or
be considered as a waiver of any other provision of the Award Agreement, or of
any subsequent breach by the Participant or any other participant.
SECTION 27.     Insider Trading Restrictions/Market Abuse Laws. The Participant
acknowledges that he or she may be subject to insider trading restrictions
and/or market abuse laws based on the exchange on which the Shares are listed
and in applicable jurisdictions, including the United States, the Participant’s
country and the designated broker’s country, that may affect his or her ability
to accept, acquire, sell or otherwise dispose of Shares, rights to Shares (e.g.,
RSUs) or rights linked to the value of Shares under the Plan during such times
as the Participant is considered to have “inside information” regarding the
Company (as defined by the laws in applicable jurisdictions). Local insider
trading laws and regulations may prohibit the cancellation or amendment of
orders the Participant placed before the Participant possessed inside
information.  Furthermore, the Participant could be prohibited from (i)
disclosing the inside information to any third party, which may include fellow
employees and (ii) “tipping” third parties or causing them otherwise to buy or
sell securities. Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Participant acknowledges that it
is his or her responsibility to comply with any applicable restrictions, and the
Participant should consult his or her personal advisor on this matter.
SECTION 28.     Foreign Asset/Account, Exchange Control and Tax Reporting. The
Participant acknowledges that the Participant may be subject to foreign
asset/account, exchange control and/or tax reporting requirements as a result of
the acquisition, holding and/or transfer of Shares or cash (including dividends
and the




--------------------------------------------------------------------------------




proceeds arising from the sale of Shares) derived from his or her participation
in the Plan in, to and/or from a brokerage/bank account or legal entity located
outside the Participant’s country. The applicable laws of the Participant’s
country may require that the Participant report such accounts, assets, the
balances therein, the value thereof and/or the transactions related thereto to
the applicable authorities in such country. The Participant acknowledges that he
or she is responsible for ensuring compliance with any applicable foreign
asset/account, exchange control and tax reporting requirements and should
consult his or her personal legal advisor on this matter.
SECTION 29.     Entire Agreement. This Award Agreement (including any addenda),
the Grant Notice and the Plan contain the entire agreement and understanding of
the parties hereto with respect to the subject matter contained herein and
supersede all prior communications, representations and negotiations in respect
thereto.




--------------------------------------------------------------------------------





ADDENDUM
ADDITIONAL TERMS AND CONDITIONS APPLICABLE TO
AWARD AGREEMENT (RSU-010)
TERMS AND CONDITIONS
This Addendum, which is part of the Award Agreement, includes additional terms
and conditions that govern the Award and that will apply to the Participant if
he or she resides in one of the countries listed below. Capitalized terms that
are not defined in this Addendum shall have the meanings used or defined in the
Award Agreement or the Plan.


NOTIFICATIONS


This Addendum also includes information regarding securities, exchange control
and certain other issues of which the Participant should be aware with respect
to his or her participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the countries set forth
below as of August 2019. Such laws are often complex and change frequently. As a
result, the Participant should not rely solely on this Addendum for information
relating to the consequences of participating in the Plan because such
information may be outdated when the Participant’s RSUs vest and/or the
Participant sells any Shares acquired on a Vesting Date.


In addition, the information set forth in this Addendum is general in nature and
may not apply to the Participant’s particular situation. As a result, the
Company is not in a position to assure the Participant of any particular result.
The Participant therefore should seek appropriate professional advice as to the
application of relevant laws in the Participant’s country to the Participant’s
particular situation.


Finally, if the Participant is a citizen or resident of a country other than the
one in which he or she currently is working, or transfers to a different country
after the Grant Date, the information set forth in this Addendum may not apply
to the Participant.


ALL COUNTRIES OUTSIDE THE U.S.


Data Privacy Consent. Notice. The purpose of this Notice is to inform the
Participant about how the Company processes the Participant’s personal data
(“Personal Data”) in connection with the Plan and the Award Agreement. The
Company is the controller of the Participant’s Personal Data.


(a)    Data Processing and Legal Basis. The Company collects, uses and otherwise
processes Personal Data about the Participant for the Company’s legitimate
business interests for the purposes of allocating Shares and implementing,
administering and managing the Plan and/or for the purposes of performing a
contract between the Company and the Participant. The Personal Data processed by
the Company may include, without limitation, the Participant’s name, home
address and telephone number, email address, date of birth, social insurance
number, passport number or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of stock or
directorships held in the Company or its Affiliates, details of all Awards or
any other entitlement to shares of stock or equivalent benefits awarded,
canceled, exercised, vested, unvested or outstanding in the Participant’s favor
of implementing, administering and managing the Plan.


(b)    Stock Plan Administration Service Providers. The Company may transfer the
Participant’s Personal Data, or parts thereof, to (i) E*Trade Financial (and its
affiliated companies), an independent service provider based in the United
States which assists the Company with the implementation, administration and
management of the Plan and (ii) My Equity Comp (and its affiliated companies),
an independent service provider based in the United States which assists the
Company with the preparation of tax forms and tax returns. In the future, the
Company may select different service providers and share the Participant’s
Personal Data with such different service providers that serves the Company in a
similar manner. The Company’s service providers will open an account for the
Participant to receive and trade Shares acquired under the Plan and that the
Participant will be asked to agree on separate terms and data




--------------------------------------------------------------------------------




processing practices with the service provider, which is a condition of the
Participant’s ability to participate in the Plan. In addition to the foregoing
service providers, the Company may transfer portions of the Participant’s
Personal Data related to the Participant’s stock holdings to competent public
authorities in connection with statutory audit reports and/or where required by
law.


(c)    International Data Transfers. The Company and, as of the date hereof, any
third parties assisting in the implementation, administration and management of
the Plan, such as E*Trade Financial, are based in the United States. If the
Participant is located outside the United States, the Participant’s country may
have enacted data privacy laws that are different from the laws of the United
States. Where it is necessary to transfer the Participant’s Personal Data to a
different country to where the Participant is based, the Company has implemented
appropriate safeguards to protect the Participant’s Personal Data, including the
execution of data transfer agreements with the recipient of the information. For
further information, or a copy of, the adequate safeguards adopted by the
Company, the Participant should contact the Participant’s local human resources
representative. The Company shall process any request in line with applicable
law and the Company policy and procedures.


(d)    Data Retention. The Company will process the Participant’s Personal Data
only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan, or to comply with legal or regulatory
obligations, including under tax and securities laws. In the latter case, the
Participant understands and acknowledges that the Company’s legal basis for the
processing of the Participant’s Personal Data would be compliance with the
relevant laws or regulations. When the Company no longer needs the Participant’s
Personal Data for any of the above purposes, the Participant understands the
Company will remove it from its systems.


(e)    Data Subject Rights. The Data subject rights regarding the processing of
personal data vary depending on the applicable law and that, depending on where
the Participant is based and subject to the conditions set out in the applicable
law, the Participant may have, without limitation, the rights to (i) inquire
whether and what kind of Personal Data the Company holds about the Participant
and how it is processed, and to access or request copies of such Personal Data,
(ii) request the correction or supplementation of Personal Data about the
Participant that is inaccurate, incomplete or out- of-date in light of the
purposes underlying the processing, (iii) obtain the erasure of Personal Data no
longer necessary for the purposes underlying the processing, processed based on
withdrawn consent, processed for legitimate interests that, in the context of
the Participant’s objection, do not prove to be compelling, or processed in
non-compliance with applicable legal requirements, (iv) request the Company to
restrict the processing of the Participant’s Personal Data in certain situations
where the Participant feels its processing is inappropriate, (v) object, in
certain circumstances, to the processing of Personal Data for legitimate
interests, and to (vi)request portability of the Participant’s Personal Data
that the Participant has actively or passively provided to the Company (which
does not include data derived or inferred from the collected data), where the
processing of such Personal Data is based on consent or the Participant’s
employment and is carried out by automated means. In case of concerns, the
Participant may also have the right to lodge a complaint with the competent
local data protection authority. Further, to receive clarification of, or to
exercise any of, the Participant’s rights the Participant should contact the
Participant’s local human resources representative.


Language. The Participant acknowledges that he or she is proficient in the
English language, or has consulted with an advisor who is sufficiently
proficient in English, so as to allow the Participant to understand the terms
and conditions of this Award Agreement. If the Participant receives the Award
Agreement or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.


AUSTRALIA


TERMS AND CONDITIONS


Australian Offer Document. The Participant’s right to participate in the Plan,
vest in the RSUs, and receive the Shares underlying the RSUs granted under the
Plan is subject to the terms and conditions stated in the Plan, the Australian




--------------------------------------------------------------------------------




Offer Document, the Award Agreement and this Addendum, all of which are intended
to comply with the provisions of the Australian Corporations Act 2001, ASIC
Regulatory Guide 49 and ASIC Class Order CO 14/1000.


RSUs Payable in Shares Only. Notwithstanding any discretion in the Plan, due to
securities law considerations in Australia, the RSUs will be settled in Shares
only. The RSUs do not provide any right for the Participant to receive a cash
payment.


Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) applies (subject to conditions in the Act).


NOTIFICATIONS


Exchange Control Notification. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. If there is an
Australian bank assisting with the transaction, the Australian bank will file
the report for the Participant. If there is no Australian bank involved in the
transaction, the Participant must file the report.


BELGIUM


NOTIFICATIONS


Tax Reporting Notification. The Participant must report any taxable income
attributable to the RSUs on the Participant’s annual tax return.


Foreign Asset/Account Reporting Notification. The Participant must report
securities held (including Shares) or any bank or brokerage accounts opened and
maintained outside Belgium on the Participant’s annual tax return. In a separate
report, the Participant is required to report to the National Bank of Belgium
the details of such accounts opened and maintained outside Belgium. This report,
as well as additional information on how to complete it, can be found on the
website of the National Bank of Belgium, www.nbb.be, under the Kredietcentrales
/ Centrales des crédits caption.


Stock Exchange Tax. A stock exchange tax applies to transactions executed by a
Belgian resident through a non-Belgian financial intermediary, such as a U.S.
broker. The stock exchange tax will likely apply when Shares acquired upon
vesting of the RSUs are sold. The Participant should consult with his or her
personal tax advisor for additional details on his or her obligations with
respect to the stock exchange tax.


Brokerage Account Tax. A brokerage account tax applies to Belgian residents if
the average annual value of securities (including Shares) held in a brokerage
account exceeds certain thresholds. Belgian residents should consult with a
personal tax or financial advisor for additional details on their obligations
with respect to the brokerage account tax.


BRAZIL


TERMS AND CONDITIONS


Compliance with Law. By accepting the Award, the Participant agrees to comply
with applicable Brazilian laws and pay any and all applicable taxes associated
with the issuance of Shares upon vesting of the RSUs, the subsequent sale of
Shares issued in settlement of the RSUs, and the receipt of any dividends.


Labor Law Acknowledgment. By accepting the Award, the Participant agrees that
(i) he or she is making an investment decision, (ii) the Shares will be issued
to the Participant only if the vesting conditions are met, and (iii) the value
of the underlying Shares is not fixed and may increase or decrease in value over
the vesting period without compensation to the Participant.






--------------------------------------------------------------------------------




NOTIFICATIONS


Foreign Asset/Account Reporting Notification. If the Participant holds assets
and rights outside Brazil with an aggregate value exceeding US$100,000, the
Participant will be required to prepare and submit to the Central Bank of Brazil
an annual declaration of such assets and rights, including: (i) bank deposits;
(ii) loans; (iii) financing transactions; (iv) leases; (v) direct investments;
(vi) portfolio investments, including Shares acquired under the Plan; (vii)
financial derivatives investments; and (viii) other investments, including real
estate and other assets. In addition, if the Participant holds such assets and
rights outside Brazil with an aggregate value exceeding US$100,000,000, then
quarterly reporting to the Central Bank of Brazil is required.


Please note that foreign individuals holding Brazilian visas are considered
Brazilian residents for purposes of this reporting requirement and must declare
at least the assets held abroad that were acquired subsequent to the date of
admittance as a resident of Brazil. Individuals holding assets and rights
outside Brazil valued at less than US$100,000 are not required to submit a
declaration. Please note that the US$100,000 threshold may be changed annually.


Tax on Financial Transaction (“IOF”). Cross-border financial transactions
relating to RSUs may be subject to the IOF (tax on financial transactions). The
Participant should consult with his or her personal tax advisor for additional
details.


CANADA


TERMS AND CONDITIONS


RSUs Payable in Shares Only. Notwithstanding any discretion in the Plan, due to
securities law considerations in Canada, the RSUs will be settled in Shares
only. The RSUs do not provide any right for the Participant to receive a cash
payment.


Termination of Employment. The following provision replaces Section 9(l) of the
Award Agreement:


Except as otherwise provided by the Committee or the Grant Notice, in the event
of termination of the Participant’s employment (regardless of the reason for
such termination and whether or not later found invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), the Participant’s
right to vest in the RSUs under the Plan, if any, will terminate effective as of
the date that is the earlier of (i) the date on which the Participant’s
employment is terminated by the Company or the Employer, (ii) the date on which
the Participant receives a notice of termination of employment from the Company
or the Employer, or (iii) the date on which the Participant is no longer
providing active services to the Company or Employer, regardless of any notice
period or period of pay in lieu of such notice required under local law; the
Committee shall have the exclusive discretion to determine when the Participant
is no longer employed for purposes of the RSUs (including whether the
Participant may still be considered to be providing services while on a leave of
absence).


The following terms and conditions apply if the Participant is in Quebec:


Authorization to Release and Transfer Necessary Personal Information. The
following provision supplements the “Data Privacy Consent” provision set forth
above in this Addendum:


The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Participant further authorizes the Company and/or any Affiliate to disclose
and discuss the Plan with their advisors. The Participant further authorizes the
Company and any Affiliate to record and keep such information in the
Participant’s employment file.


French Language Acknowledgment. The following provision supplements the
“Language” provision set forth above in this Addendum:




--------------------------------------------------------------------------------




The parties acknowledge that it is their express wish that this Award Agreement,
as well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or directly hereto, be drawn up
in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.


NOTIFICATIONS


Securities Law Notification. The Participant will not be permitted to sell or
otherwise dispose of the Shares acquired under the Plan within Canada. The
Participant will be permitted to sell or dispose of any Shares only if such sale
or disposal takes place outside Canada through the facilities of the stock
exchange on which the Shares are traded.


Foreign Asset/Account Reporting Notification. If the total cost of the
Participant’s foreign specified property (including cash held outside Canada and
RSUs and Shares acquired under the Plan) exceeds C$100,000 at any time during
the year, the Participant must report all of his or her foreign specified
property on Form T1135 (Foreign Income Verification Statement). Thus, unvested
RSUs must be reported (generally at a nil cost) if the C$100,000 cost threshold
is exceeded by other foreign specified property the Participant holds. When
Shares are acquired, their cost generally is the adjusted cost base (“ACB”) of
the Shares. The ACB typically equals the fair market value of the Shares at the
time of acquisition, but if the Participant owns other Shares, the ACB may have
to be averaged with the ACB of the other Shares. The Participant should consult
with his or her personal tax advisor to ensure compliance with any reporting
requirements.


CHILE


NOTIFICATIONS


Securities Law Notification. This grant of RSUs constitutes a private offering
of securities in Chile effective as of the Grant Date. This offer of RSUs is
made subject to general ruling n° 336 of the Chilean Commission for the
Financial Market (“CMF”). The offer refers to securities not registered at the
securities registry or at the foreign securities registry of the CMF, and,
therefore, such securities are not subject to oversight of the CMF.  Given that
the RSUs are not registered in Chile, the Company is not required to provide
public information about the RSUs or the Shares in Chile. Unless the RSUs and/or
the Shares are registered with the CMF, a public offering of such securities
cannot be made in Chile.


Esta Oferta de Restricted Stock Units (“RSUs”) constituye una oferta privada de
valores en Chile y se inicia en la Fecha de la Oferta. Esta oferta de RSUs se
acoge a las disposiciones de la Norma de Carácter General Nº 336 (“NCG 336”) de
la Comisión para el Mercado Financiero de Chile (“CMF”).  Esta oferta versa
sobre valores no inscritos en el Registro de Valores o en el Registro de Valores
Extranjeros que lleva la CMF, por lo que tales valores no están sujetos a la
fiscalización de ésta. Por tratarse de valores no inscritos en Chile no existe
la obligación por parte de la Compañía de entregar en Chile información pública
respecto de los mismos. Estos valores no podrán ser objeto de oferta pública en
Chile mientras no sean inscritos en el Registro de Valores correspondiente.


Exchange Control Notification. The Participant is not required to repatriate
funds obtained from the sale of Shares or the receipt of any dividends. However,
if the Participant decides to repatriate such funds, the Participant must do so
through the Formal Exchange Market (“Mercado Cambiario Formal”) if the amount of
the funds exceeds US$10,000. In such case, the Participant must report the
payment to a commercial bank or registered foreign exchange office receiving the
funds.


If the Participant’s aggregate investments held outside Chile meets or exceeds
US$5,000,000 (including the investments made under the Plan), the Participant
must report the investments annually to the Central Bank (“Banco Central de




--------------------------------------------------------------------------------




Chile”), no later than 60 calendar days following the closing of the month of
December. Annex 3.1 of Chapter XII of the Foreign Exchange Regulations must be
used to file this report.


Please note that exchange control regulations in Chile are subject to change.
The Participant should consult with his or her personal legal advisor regarding
any exchange control obligations that the Participant may have prior to the
vesting of the RSUs.


Annual Tax Reporting Obligation. The Chilean Internal Revenue Service (“CIRS”)
requires Chilean residents to report the details of their foreign investments on
an annual basis. Foreign investments include Shares acquired under the Plan.
Further, if the Participant wishes to receive a credit against his or her
Chilean income taxes for any taxes paid abroad, the Participant must also report
the payment of taxes abroad to the CIRS. These reports must be submitted
electronically through the CIRS website at www.sii.cl in accordance with
applicable deadlines. In addition, Shares acquired upon settlement of the RSUs
must be registered with the CIRS’s Foreign Investment Registry. The Participant
should consult with his or her personal legal and tax advisors to ensure
compliance with applicable requirements.


FRANCE


TERMS AND CONDITIONS


RSUs Not Tax-Qualified. The Participant understands that the RSUs are not
intended to be French tax-qualified pursuant to Section L. 225-197 1 to L.
225-197 6 of the French Commercial Code, as amended.


Language Consent. By accepting the RSUs, the Participant confirms having read
and understood the Plan and the Award Agreement, including all terms and
conditions included therein, which were provided in the English language. The
Participant accepts the terms of those documents accordingly.


En acceptant ces <<RSUs>>, le Participant confirme avoir lu et compris le Plan
et le convention, incluant tous leurs termes et conditions, qui ont été transmis
en langue anglaise. Le Participant accepte les dispositions de ces documents en
connaissance de cause.


NOTIFICATIONS


Foreign Asset/Account Reporting Notification. If the Participant holds
securities (e.g., Shares) or maintains a foreign bank account, this must be
reported to the French tax authorities when filing his or her annual tax return,
whether such accounts are open, current or closed. Failure to comply could
trigger significant penalties. The Participant should consult with his or her
personal tax advisor to ensure compliance with applicable reporting obligations.


GERMANY


NOTIFICATIONS


Exchange Control Notification. Cross-border payments in connection with the sale
of securities or any dividends received in relation to Shares in excess of
€12,500 must be reported monthly to the German Federal Bank. The Participant is
responsible for satisfying the reporting obligation and must file the report
electronically by the fifth day of the month following the month in which the
payment is made. A copy of the form can be accessed via the German Federal
Bank’s website at www.bundesbank.de and is available in both German and English.
No report is required for payments less than €12,500.


Foreign Asset/Account Reporting Notification. In the unlikely event that the
Participant holds Shares exceeding 1% of the Company’s total shares of common
stock, the Participant must notify his or her local tax office of the
acquisition of Shares if the acquisition costs for all Shares held by the
Participant exceeds €150,000 or if the Participant holds 10% or more in the
Company’s total shares of common stock.




--------------------------------------------------------------------------------




HONDURAS


There are no country-specific provisions.


INDIA


NOTIFICATIONS


Exchange Control Notification. The Participant understands that the RSUs are
subject to compliance with the exchange control requirements of the Reserve Bank
of India. The Participant understands that he or she must repatriate and convert
into local currency the proceeds from the sale of Shares acquired under the Plan
within ninety (90) days of receipt and any proceeds from dividends paid on
Shares held within one-hundred eighty (180) days of receipt, or within other
such period of time as may be required under applicable regulations. The
Participant will receive a foreign inward remittance certificate (“FIRC”) from
the bank where the Participant deposits the foreign currency. The Participant
should maintain the FIRC as evidence of the repatriation of funds in the event
the Reserve Bank of India or the Employer requests proof of repatriation. The
Participant should consult with his or her personal legal advisor to ensure
compliance with the applicable requirements.


Foreign Asset/Account Reporting Notification.  The Participant is required to
declare any foreign bank accounts and foreign financial assets (including
Shares held outside India) in the Participant’s annual tax return.  It is the
Participant’s responsibility to comply with this reporting obligation and the
Participant should consult with his or her personal tax advisor in this regard.


INDONESIA


TERMS AND CONDITIONS


Language Consent and Notification. By accepting the Award, the Participant (i)
confirms having read and understood the documents relating to this grant (i.e.,
the Plan and the Award Agreement) which were provided in the English language,
(ii) accepts the terms of those documents accordingly, and (iii) agrees not to
challenge the validity of this document based on Law No. 24 of 2009 on National
Flag, Language, Coat of Arms and National Anthem or the implementing
Presidential Regulation (when issued).


Persetujuan dan Pemberitahuan Bahasa.  Dengan menerima Penghargaan, Peserta (i)
mengkonfirmasi bahwa dirinya telah membaca dan mengerti dokumen-dokumen yang
terkait dengan pemberian ini (yaitu, Program dan Perjanjian Penghargaan) yang
disediakan dalam Bahasa Inggris, (ii) menerima syarat-syarat dari
dokumen-dokumen tersebut, dan (iii) setuju untuk tidak mengajukan keberatan atas
keberlakuan dokumen ini berdasarkan Undang-Undang No. 24 Tahun 2009 tentang
Bendera, Bahasa, dan Lambang Negara, Serta Lagu Kebangsaan atau Peraturan
Presiden pelaksananya (ketika diterbitkan).


NOTIFICATIONS


Exchange Control Notification. Indonesian residents are obligated to provide
Bank Indonesia with information on foreign exchange activities via a monthly
report. Repatriation of proceeds from the sale of Shares or dividends back to
Indonesia will trigger the reporting requirement. The report should be submitted
online through Bank Indonesia’s website no later than the 15th day of the month
following the month in which the activity occurred.


In addition, if proceeds from the sale of Shares or dividends are repatriated to
Indonesia, the Indonesian bank handling the transaction is responsible for
submitting a report to Bank Indonesia. The Participant should be prepared to
provide information, data and/or supporting documents upon request from the bank
for purposes of preparing the report.








--------------------------------------------------------------------------------




JAPAN


NOTIFICATIONS


Foreign Asset/Account Reporting Notification. The Participant is required to
report details of any assets held outside Japan as of December 31, including
Shares, to the extent such assets have a total net fair market value exceeding
¥50,000,000. Such report will be due from the Participant by March 15 each year.
The Participant is responsible for complying with this reporting obligation and
should consult with his or her personal tax advisor as to whether the
Participant will be required to report the details of RSUs or Shares he or she
holds.


JORDAN


There are no country-specific provisions.


MALAYSIA


TERMS AND CONDITIONS


Data Privacy. The following provision replaces the “Data Privacy Consent”
provision set forth above in this Addendum:


The Participant hereby explicitly, voluntarily and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in the Award Agreement and any other Plan
participation materials by and among, as applicable, the Company, the Employer
and any other Affiliate or any third parties authorized by same in assisting in
the implementation, administration and management of the Participant’s
participation in the Plan. 
The Participant may have previously provided the Company and the Employer with,
and the Company and the Employer may hold, certain personal information about
the Participant, including, but not limited to, his or her name, home address,
email address and telephone number, date of birth, social insurance number,
passport or other identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, the fact and conditions of
the Participant’s participation in the Plan, details of all RSUs or any other
entitlement to shares of stock awarded, cancelled, exercised, vested, unvested
or outstanding in the Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
The Participant also authorizes any transfer of Data, as may be required, to
such stock plan service provider as may be selected by the Company from time to
time, which is assisting the Company with the implementation, administration and
management of the Plan and/or with whom any Shares acquired upon vesting of the
RSUs are deposited.  The Participant acknowledges that these recipients may be
located in the Participant’s country or elsewhere, and that the recipient’s
country (e.g., the United States) may have
Peserta dengan ini secara jelas, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadinya seperti yang dinyatakan dalam Perjanjian ini dan
apa-apa bahan penyertaan Pelan  oleh dan di antara, sebagaimana yang berkenaan,
Syarikat, Penerima Perkhidmatan dan mana-mana Syarikat Induk atau Anak Syarikat
lain atau mana-mana pihak ketiga yang diberi kuasa oleh yang sama untuk membantu
dalam pelaksanaan, pentadbiran dan pengurusan penyertaan Pesertadalam Pelan
tersebut.
Sebelum ini, Pesertamungkin telah membekalkan Syarikat dan Penerima Perkhidmatan
dengan, dan Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu
tentang Peserta, termasuk, tetapi tidak terhad kepada, namanya , alamat rumah
dan nombor telefon, alamat emel, tarikh lahir, insurans sosia, nombor pasport
atau pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer dalam saham
atau jawatan pengarah yang dipegang dalam Syarikat, fakta dan syarat-syarat
penyertaan Peserta dalam Pelan, butir-butir semua opsyenatau apa-apa hak lain
untuk syer dalam saham yang dianugerahkan, dibatalkan, dilaksanakan, terletak
hak, tidak diletak hak ataupun bagi faedah Peserta (“Data”), untuk tujuan yang
eksklusif bagi melaksanakan, mentadbir dan menguruskan Pelan tersebut.
Peserta juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana
yang diperlukan, kepada pembekal perkhidmatan pelan saham sebagaimana yang
dipilih oleh Syarikatdari semasa ke semasa, yang membantu Syarikat dalam
pelaksanaan, pentadbiran dan pengurusan Pelandan/atau dengan sesiapa yang
mendepositkan Saham yang diperolehi





--------------------------------------------------------------------------------




different data privacy laws and protections to the Participant’s country, which
may not give the same level of protection to Data.  The Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of Data by contacting his or her local human resources
representative. The Participant authorizes the Company, the stock plan service
provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Participant’s participation in the Plan to receive, possess, use, retain and
transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. The Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case, without cost, by contacting in writing his or her local human
resources representative, whose contact details are:
No 8, Jalan Hi-Tech 3/3
Zon Indusrtri Fasa 3, Kulim Hi Tech Park
09000, Kulim, Kedah Darul Aman Malaysia
  Further, the Participant understands that he or she is providing the consents
herein on a purely voluntary basis.  If the Participant does not consent, or if
the Participant later seeks to revoke the consent, his or her status and career
with the Company and the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing the consent is that the Company
would not be able to grant future RSUs or other equity awards to the Participant
or administer or maintain such awards.  Therefore, the Participant understands
that refusing or withdrawing his or her consent may affect his or her ability to
participate in the Plan. For more information on the consequences of the refusal
to consent or withdrawal of consent, the Participant understands that he or she
may contact his or her local human resources representative.


melalui pelaksanaan Opsyen ini. Peserta mengakui bahawa penerima-penerima ini
mungkin berada di negara Peserta atau di tempat lain, dan bahawa negara penerima
(contohnya, Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan
perlindungan yang berbeza daripada negaraPeserta, yang mungkin tidak boleh
memberi tahap perlindungan yang sama kepada Data. Peserta faham bahawa dia boleh
meminta senarai nama dan alamat mana-mana penerima Data dengan menghubungi wakil
sumber manusia tempatannya. Peserta memberi kuasa kepada Syarikat, pembekal
perkhidmatan pelan saham dan mana-mana penerima lain yang mungkin membantu
Syarikat (masa sekarang atau pada masa depan) untuk melaksanakan, mentadbir dan
menguruskan penyertaan Peserta dalam Pelan untuk menerima, memiliki,
menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik atau
lain-lain, semata-mata dengan tujuan untuk melaksanakan, mentadbir dan
menguruskan penyertaan Peserta dalam Pelan tersebut. Peserta faham bahawa Data
akan dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan, mentadbir
dan menguruskan penyertaannya dalam Pelan tersebut. Peserta faham bahawa dia
boleh, pada bila-bila masa, melihat data, meminta maklumat tambahan mengenai
penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke
atas Data atau menolak atau menarik balik persetujuan dalam ini, dalam mana-mana
kes, tanpa kos, dengan menghubungi secara bertulis wakil sumber manusia di
lokasi masing-masing, di mana butir-butir hubungannya adalah:
 No 8, Jalan Hi-Tech 3/3
Zon Indusrtri Fasa 3, Kulim Hi Tech Park
09000, Kulim, Kedah Darul Aman Malaysia
 Selanjutnya, Peserta memahami bahawa dia memberikan persetujuan di sini secara
sukarela. Jika Peserta tidak bersetuju, atau jika Peserta kemudian membatalkan
persetujuannya , status sebagai Pemberi Perkhidmatan dan kerjayanya dengan
Penerima Perkhidmatan tidak akan terjejas; satunya akibat buruk jika dia tidak
bersetuju atau menarik balik persetujuannya adalah bahawa Syarikat tidak akan
dapat memberikan opsyen pada masa depan atau anugerah ekuiti lain kepada Peserta
atau mentadbir atau mengekalkan anugerah tersebut. Oleh itu, Peserta faham
bahawa keengganan atau penarikan balik persetujuannya boleh menjejaskan
keupayaannya untuk mengambil bahagian dalam Pelan tersebut. Untuk maklumat
lanjut mengenai akibat keengganannya untuk memberikan keizinan atau penarikan
balik keizinan,Peserta fahami bahawa dia boleh menghubungi wakil sumber manusia
tempatannya





NOTIFICATIONS


Director Notification Obligation. If the Participant is a director of an
Affiliate, the Participant is subject to certain notification requirements under
the Malaysian Companies Act, 2016. Among these requirements is an obligation on
the Participant’s part to notify the Malaysian Affiliate in writing when the
Participant acquires an interest (e.g., RSUs




--------------------------------------------------------------------------------




or Shares) in the Company or any related companies. In addition, the Participant
must notify the Malaysian Affiliate when the Participant sells Shares (including
Shares acquired under the Plan) or the shares of any related company. These
notifications must be made within 14 days of acquiring or disposing of any
interest in the Company or any related company.


MEXICO


TERMS AND CONDITIONS


Labor Law Acknowledgment. By accepting the Award, the Participant acknowledges
that he or she understands and agrees that: (a) the RSUs are not related to the
salary and other contractual benefits provided to the Participant by the
Employer; and (b) any modification of the Plan or its termination shall not
constitute a change or impairment of the terms and conditions of the
Participant’s employment.


Policy Statement. The invitation the Company is making under the Plan is
unilateral and discretionary and, therefore, the Company reserves the absolute
right to amend it and discontinue it at any time without any liability to the
Participant.
The Company, with registered offices at 350 West Washington Street, Suite 600,
Tempe, Arizona 85281, United States of America is solely responsible for the
administration of the Plan and participation in the Plan or the acquisition of
Shares does not, in any way, establish an employment relationship between the
Participant and the Company since the Participant is participating in the Plan
on a wholly commercial basis and the sole employer is a Mexican legal entity
that employs the Participant and to which he/she is subordinated, nor does it
establish any rights between the Participant and the Employer.


Plan Document Acknowledgment. By accepting the Award, the Participant
acknowledges that he or she has received a copy of the Plan, has reviewed the
Plan and the Award Agreement in their entirety and fully understands and accepts
all provisions of the Plan and the Award Agreement.


The Participant further acknowledges that having read and specifically and
expressly approved the terms and conditions in the Section 9 of the Award
Agreement, in which the following is clearly described and established: (a)
participation in the Plan does not constitute an acquired right; (b) the Plan
and participation in the Plan is offered by the Company on a wholly
discretionary basis; (c) participation in the Plan is voluntary; and (d) the
Company and its Affiliates are not responsible for any decrease in the value of
the Shares underlying the RSUs.


Finally, the Participant does not reserve any action or right to bring any claim
against the Company for any compensation or damages as a result of participation
in the Plan and the Participant therefore grants a full and broad release to the
Employer and the Company (including its Affiliates) with respect to any claim
that may arise under the Plan.


Spanish Translation


Reconocimiento de la Ley Laboral. Al aceptar el Otorgamiento, el Beneficiario
reconoce y acepta que: (a) las Unidades no se encuentran relacionadas con su
salario ni con otras prestaciones contractuales concedidas por parte del Patrón;
y (b) cualquier modificación del Plan o su terminación no constituye un cambio o
impedimento de los términos y condiciones del empleo del Beneficiario.


Declaración de la Política. La invitación que hace la Compañía bajo el Plan es
unilateral y discrecional, por lo que la Compañía se reserva el derecho absoluto
de modificar e interrumpir el mismo en cualquier tiempo, sin ninguna
responsabilidad para el Beneficiario.


La Compañía, con oficinas ubicadas en 350 West Washington Street, Suite 600,
Tempe, Arizona 85281 United States of America, es la única responsable por la
administración y la participación en el Plan, así como de la adquisición de
acciones, por lo que de ninguna manera podrá establecerse una relación de
trabajo entre el Beneficiario y la Compañía, ya que el Beneficiario participa
únicamente en de forma comercial y que su único Patrón es una empresa legal
Mexicana




--------------------------------------------------------------------------------




a quien se encuentra subordinado; la participación en el Plan tampoco genera
ningún derecho entre el Beneficiario y el Patrón.


Reconocimiento del Plan de Documentos. Al aceptar el Otorgamiento, el
Beneficiario reconoce que ha recibido una copia del Plan, que lo ha revisado
junto con el Convenio, y que ha entendido y aceptado completamente las
disposiciones contenidas en el Plan y en el Convenio.


Adicionalmente, al firmar el presente documento, el Beneficiario reconoce que ha
leído y aprobado de manera expresa y específica los términos y condiciones
contenidos en el apartado 9 del Convenio, el cual claramente establece y
describe: (a) que la participación en el Plan no constituye un derecho
adquirido; (b) que el Plan y la participación en el mismo es ofrecido por la
Compañía en forma totalmente discrecional; (c) que la participación en el Plan
es voluntaria; y (d) que la Compañía, así como sus Afiliadas, no son
responsables por cualquier detrimento en el valor de las acciones que integran
las Unidades.


Finalmente, el Beneficiario acepta no reservarse ninguna acción o derecho para
interponer una demanda en contra de la Compañía por compensación, daño o
perjuicio alguno como resultado de su participación en el Plan y en
consecuencia, otorga al Patrón el más amplio y completo finiquito que en derecho
proceda, así como a la Compañía y sus Afiliadas, respecto a cualquier demanda
que pudiera originarse derivada del Plan.


NETHERLANDS


TERMS AND CONDITIONS


Labor Law Acknowledgment. By accepting the RSU, the Participant acknowledges
that: (i) the RSU is intended as an incentive to remain employed with the
Employer and is not intended as remuneration for labor performed; and (ii) the
RSU is not intended to replace any pension rights or compensation.


PHILIPPINES


NOTIFICATIONS


Securities Law Information. This offering is subject to exemption from the
requirements of securities registration with the Philippines Securities and
Exchange Commission, under Section 10.1 (k) of the Philippine Securities
Regulation Code. Section 10.1(k) of the Philippine Securities Regulation Code
provides as follows:


“Section 10.1 Exempt Transactions - The requirement of registration under
Subsection 8.1 shall not apply to the sale of any security in any of the
following section;


[. . .]


“(k) The sale of securities by an issuer to fewer than twenty (20) persons in
the Philippines during any twelve-month period.”


THE SECURITIES BEING OFFERED OR SOLD HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES REGULATION CODE. ANY
FURTHER OFFER OR SALE THEREOF IS SUBJECT TO REGISTRATION REQUIREMENTS UNDER THE
CODE UNLESS SUCH OFFER OR SALE QUALIFIES AS AN EXEMPT TRANSACTION.


The Participant acknowledges he or she is permitted to dispose or sell Shares
acquired under the Plan provided the offer and resale of the Shares takes place
outside the Philippines through the facilities of a stock exchange on which the
Shares are listed. The Shares are currently listed on the NASDAQ Global Select
Market in the United States of America.




--------------------------------------------------------------------------------




SINGAPORE


NOTIFICATIONS


Securities Law Notification. The RSUs are being granted to the Participant
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Singapore Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Participant should note that such RSU grant is subject to section
257 of the SFA and the Participant will not be able to make any subsequent sale
in Singapore, or any offer of such subsequent sale of the Shares underlying the
Award, unless such sale or offer in Singapore is made (i) more than six months
from the Grant Date, (ii) pursuant to the exemptions under Part XIII Division
(1) Subdivision (4) (other than section 280) of the SFA, or (iii) pursuant to,
and in accordance with the conditions of, any other applicable provision of the
SFA. The Shares are currently traded on the NASDAQ Global Select Market, which
is located outside Singapore, and Shares acquired under the Plan may be sold
through this exchange.


Chief Executive Officer/Director Notification Requirement. If the Participant is
a Chief Executive Officer (“CEO”), director, associate director or shadow
director of a Singaporean Affiliate, the Participant is subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Affiliate in writing of an
interest (e.g., unvested RSUs, Shares, etc.) in the Company or any Affiliate
within two (2) business days of (i) its acquisition or disposal, (ii) any change
in previously disclosed interest (e.g., when Shares acquired at vesting are
sold), or (iii) becoming the CEO or a director, associate director or shadow
director.


THAILAND


NOTIFICATIONS


Exchange Control Notification. Thai resident Participants realizing US$50,000 or
more in a single transaction from the sale of Shares issued to the Participant
following the vesting and settlement of the RSUs must repatriate the proceeds to
Thailand and then convert such proceeds to Thai Baht or deposit the proceeds
into a foreign currency account opened with any commercial bank in Thailand
within 360 days of repatriation. If the amount of the Participant’s proceeds is
US$50,000 or more, the Participant must provide details of the transaction
(i.e., identification information and purpose of the transaction) to the
receiving bank. If the Participant fails to comply with these obligations, the
Participant may be subject to penalties assessed by the Bank of Thailand. The
Participant should consult his or her personal advisor before taking action with
respect to the remittance of proceeds from the sale of Shares into Thailand. The
Participant is responsible for ensuring compliance with all exchange control
laws in Thailand.


TURKEY


NOTIFICATIONS


Securities Law Notification. Under Turkish law, the Participant is not permitted
to sell any Shares acquired under the Plan in Turkey.  The Shares are currently
traded on the NASDAQ Global Select Market, which is located outside Turkey,
under the ticker symbol “FSLR” and the Shares may be sold through this exchange.


Exchange Control Notification. Turkish residents are permitted to purchase and
sell securities or derivatives traded on exchanges abroad only through a
financial intermediary licensed in Turkey. Therefore, the Participant may be
required to appoint a Turkish broker to assist the Participant with the sale of
the Shares acquired under the Plan. The Participant should consult his or her
personal legal advisor before selling any Shares acquired under the Plan to
confirm the applicability of this requirement to the Participant.










--------------------------------------------------------------------------------




UNITED ARAB EMIRATES (“UAE”)


NOTIFICATIONS


Securities Law Notification. The RSUs are available only for select employees of
the Company and its Affiliates and is in the nature of providing employee
incentives in the UAE. This Award Agreement, the Addendum, the Plan and other
incidental communication materials are intended for distribution only to
eligible employees for the purposes of an employee compensation or reward
scheme, and must not be delivered to, or relied on, by any other person.


The Dubai Creative Clusters Authority, Emirates Securities and Commodities
Authority and/or the Central Bank of the United Arab Emirates have no
responsibility for reviewing or verifying any documents in connection with the
RSUs or this Award Agreement. Further, neither the Ministry of Economy nor the
Dubai Department of Economic Development have approved this Award Agreement nor
taken steps to verify the information set out in it, and have no responsibility
for it.


The securities to which this Award Agreement relates may be illiquid and/or
subject to restrictions on their resale. Individuals should conduct their own
due diligence on the securities.


Residents of the UAE who do not understand or have questions regarding this
Award Agreement, the Addendum or the Plan should consult an authorized financial
adviser.


